DECISION
The application of the above-named defendant for a review of the sentence of six years with 25 days jail time credit, and a fine of §2,000 to be served, if unable to pay the same, consecutively, as construed, to the term sentence at the rate of §10.00 per day, imposed on July 15, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be reduced by striking all that portion thereof imposing on the defendant a fine of $2,000 and providing that such fine be served consecutively to the term sentence of six years by imprisonment at the rate of $10.00 per day.
It has been made to appear to this Court that the defendant is and was at all times material hereto indigent and unable to pay the fine imposed. Under such circumstances the imposition on the defendant of that portion of the sentence ordered stricken is a denial of the equal protection of the law and invalid. Spindler v. State, 25 St. Rep. 674, 152 Mont. 69, 446 P.2d 429.
The balance of the sentence appears proper, reasonable, and sufficiently lenient, especially when it is considered that defendant has other felony convictions.
We thank John Alexander, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.